          Case 1:20-cv-08361-JPC Document 17 Filed 03/22/21 Page 1 of 1




                                                                                            ejaffe@hnrklaw.com

                                                              March 22, 2021



 VIA ECF

 Honorable John P. Cronan
 United States District Court
 Southern District of New York
 500 Pearl Street
 New York, New York 10007

 Re:     S.M. obo J.S. v. New York City Dep’t of Educ.,
         20 Civ. 8361 (JPC)

Dear Judge Cronan,

       This firm represents Defendant New York City Department of Education in the above-
referenced matter, wherein Plaintiffs seek attorneys’ fees and related costs following an
administrative hearing under the Individuals with Disabilities Education Act (“IDEA”), 20 U.S.C.
§ 1400, et seq. I write on behalf of all parties to jointly and respectfully request a 30-day
adjournment of the initial conference, currently scheduled for 11:00 a.m. on March 29, 2021, until
April 30, 2021, or another date otherwise convenient for the Court. This is the third request for an
adjournment of the initial conference.

       Today, the parties engaged in a meaningful settlement call and made progress towards a
potential resolution of this action. An additional 30 days will allow the parties time to work
towards a resolution, and the parties are hopeful this case will not require further judicial
intervention.

       Accordingly, the parties respectfully request a 30-day adjournment of the initial
conference, currently scheduled for 11:00 a.m. on March 29, 2021, until a date on or after April
30, 2021. We thank the Court for its time and consideration of this request.

                                                              Respectfully submitted,

                                                              /s/

                                                              Evan F. Jaffe

                                               This request is granted. The initial pretrial conference is adjourned
cc:    Justin Coretti, Esq. (VIA ECF)
                                               to May 10, 2021 at 11:30 a.m. At the scheduled time, counsel for
       Attorneys for Plaintiffs                all parties should call (866) 434-5269, access code 9176261.


                                               SO ORDERED.
                                                                            ___________________________
                                               Date: March 22, 2021     JOHN P. CRONAN
                                                     New York, New York United States District Judge
